Name: Council Regulation (EEC) No 2055/92 of 30 June 1992 fixing the guide price for unlined cotton for the 1992/93 marketing year
 Type: Regulation
 Subject Matter: production;  prices;  plant product
 Date Published: nan

 No L 215 / 14 Official Journal of the European Communities 30 . 7 . 92 COUNCIL REGULATION (EEC) No 2055 /92 of 30 June 1992 fixing the guide price for unginned cotton for the 1992 /93 marketing year HAS ADOPTED THIS REGULATION: Article 1 1 . For the 1992 / 93 marketing year the guide price for unginned cotton shall be ECU 102,79 per 100 kg. 2 . The price referred to in paragraph 1 shall be for cotton :  of sound , genuine and merchantable quality ,  containing 10% moisture and 3% impurities ,  with the characteristics required to yield , after ginning , 54 % of seed and 32 % of fibres of grade No 5 (white middling), with a length of 28 mm (1 3 / 32"). THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Greece and in particular paragraph 8 of Protocol No 4 on cotton , as last amended by Regulation (EEC ) No 2052 / 92 (*), Having regard to the opinion of the European Parliament ( 3 ), Having regard to the opinion of the Economic and Social Committee ( 4 ), Whereas paragraph 8 ofProtocol 4 states that the guide price for cotton that has not been ginned is to be fixed annually by reference to the criteria laid down in paragraph 2 of that Protocol ; Whereas reference to these criteria leads to the fixing of the guide price as indicated below, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from 1 September 1992 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 30 June 1992 . For the Council The President Arlindo MARQUES CUNHA ( ! ) See page 10 of this Official Journal . ( 2 ) OJ No C 119 , 11 . 5 . 1992 , p. 28 . ( 3 ) OJ No C 150 , 15 . 6 . 1992 . ( 4 ) OJ No C 169 , 6 . 7 . 1992 .